Title: The Commissioners to John Ross, 30 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Ross, John


     
      Sir
      Passi September 30. 1778
     
     We have received your Letter of the twenty second of September, and take this Opportunity to say, that We have no Authority, either to give you Orders or Advice, any further than respects the large Sum of Money, which the Commissioners put into your Hands sometime ago. Of the Expenditure of this Money, We have demanded an Account, which you have refused to give Us.
     With your private Concerns We have nothing to do. If you have any Power derived from the honourable Committee of Congress, to that Committee you must be responsible and look for Instructions. We can never justify interfering in those Affairs, much less could We be justified in Advancing more Money, to a Gentleman who has refused to give Us an Account of a large sum already intrusted to him, not to mention the Circumstances of Indecency, with which that Refusal was accompanied, and with which most of your Letters since have been filled. We return you the original Contract, which you inclosed to Us, Sometime ago.
     That you may Save yourself for the future the Trouble of writing Letters to Us, We now assure you, that it is our fixd Determination to have nothing further to do with you, or any Affairs under your Care, untill you have laid before Us, and settled your Account of the public Money you have received from the Commissioners, unless We have Instructions from Congress, which with the most perfect Attention, We shall ever observe. We are, sir, your humble servants.
     
      B Franklin
      Arthur Lee
      John Adams
     
     
      P.S. It is proper you shoud be informd that there appears from Mr. Williams’s Accounts to have been a farther advance made to you of twenty thousand Livres for which we likewise expect you will without delay account with us.
     
     B Franklin
     Arthur Lee
     John Adams
    